Exhibit 10.3

 

PERFORMANCE STOCK UNIT AGREEMENT

 

PURSUANT TO THE

 

BOISE CASCADE COMPANY 2013 INCENTIVE COMPENSATION PLAN

 

*  *  *  *  *

 

[GRANT #          ]

 

Participant:

[                        ]

 

 

Grant Date:

[                        ]

 

Target Number of Performance Stock Units (the “Target
PSUs”):                      [                        ]

 

Maximum Number of Shares of Common Stock that may be issued pursuant to this
Agreement (the “Maximum Shares”):                [                        ]

 

*  *  *  *  *

 

THIS PERFORMANCE STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated as of the
Grant Date specified above, is entered into by and between Boise Cascade
Company, a corporation organized in the State of Delaware (the “Company”), and
the Participant specified above, pursuant to the Boise Cascade Company 2013
Incentive Compensation Plan, as in effect and as amended from time to time (the
“Plan”), which is administered by the Committee; and

 

WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant to the Participant a Performance Award under
the Plan in the form of Performance Stock Units (“PSUs”), providing for the
Participant’s contingent right to receive Common Stock of the Company subject to
the satisfaction of the terms and conditions and provided herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:

 

1.             Incorporation By Reference; Plan Document Receipt.  This
Agreement is subject in all respects to the terms and provisions of the Plan
(including, without limitation, any amendments thereto adopted at any time and
from time to time unless such amendments are expressly intended not to apply to
the Award provided hereunder), all of which terms and provisions are made a part
of and incorporated in this Agreement as if they were each expressly set forth
herein.  Any capitalized term not defined in this Agreement shall have the same
meaning as is ascribed thereto in the Plan.  The Participant hereby acknowledges
receipt of a true copy of the Plan and that the Participant has read the Plan
carefully and fully understands its content.  In the event of any conflict
between the terms of this Agreement and the terms of the Plan, the terms of the
Plan shall control.

 

--------------------------------------------------------------------------------


 

2.             Grant of Performance Stock Unit Award.  The Company hereby grants
to the Participant, as of the Grant Date specified above, the maximum number of
PSUs specified above.  Except as otherwise provided by the Plan, the Participant
agrees and understands that nothing contained in this Agreement provides, or is
intended to provide, the Participant with any protection against potential
future dilution of the Participant’s interest in the Company for any reason, and
no adjustments shall be made for dividends in cash or other property,
distributions or other rights in respect of the shares of Common Stock
underlying the PSUs, except as otherwise specifically provided for in the Plan
or this Agreement.

 

3.             Vesting.  The PSUs subject to this Award shall be subject to both
a time-based vesting condition (the “Time-Based Condition”) and a
performance-based vesting condition (the “Performance Condition”), as described
herein.  None of the PSUs (or any portion thereof) shall be “vested” for
purposes of this Agreement unless and until both the Time-Based Condition and
the Performance Condition for such PSUs are satisfied.  Once “vested” the PSUs
shall be settled in Common Stock as provided in Section 4.

 

(a)           Performance Condition.  The Performance Condition shall be
satisfied as to the number of Target PSUs based upon the Company’s achievement
of varying levels of EBITDA for the calendar year performance period beginning
on January 1, 2013 and ending on December 31, 2013 (the “Performance Period”),
determined in accordance with the schedule below and subject to the
Participant’s continued employment (except as provided in Section 3(a)(iv))
through the end of the Performance Period.  Following the end of the Performance
Period, but in no event later than March 15, 2014, the Committee shall determine
the extent to which the Performance Condition has been achieved.  The number of
PSUs for which the Performance Condition is achieved in accordance with this
Section 3(a) is referred to herein as the “Earned PSUs”.

 

Level of Performance

 

2013 EBITDA

 

Percentage of Target PSUs
that become Earned PSUs

Maximum

 

[REDACTED]

 

200% (the Maximum Shares)

Target

 

[REDACTED]

 

100%

Threshold

 

[REDACTED]

 

50%

 

(i)            To the extent that actual EBITDA for the Performance Period is
between the Threshold level and the Target level or between the Target level and
the Maximum level, the number of PSUs to become Earned PSUs hereunder shall be
determined on a pro rata basis using straight line interpolation; provided that
none of the PSUs shall become Earned PSUs if the actual EBITDA for the
Performance Period is less than the Threshold level of performance set forth in
the schedule above; and provided, further, that the maximum number of PSUs that

 

2

--------------------------------------------------------------------------------


 

may become Earned PSUs shall not exceed the number of PSUs set forth in the
schedule above corresponding to the Maximum level of performance.

 

(ii)           For purposes of this Agreement, “EBITDA” shall have the meaning
provided in Exhibit A.

 

(iii)          Change in Control.  If a Change in Control occurs during the
Performance Period, then the number of PSUs that become Earned PSUs shall equal
the number of Target PSUs multiplied by a fraction, the numerator of which is
the number of days on and after January 1, 2013 occurring prior to the date of
the Change in Control and the denominator of which is the total number of days
in the Performance Period; provided however that this Section 3(a)(iii) shall
not apply in the event that the PSUs are replaced by an equivalent replacement
award providing for accelerated vesting in connection with the Participant’s
Termination following the Change in Control, as determined by the Committee in
its sole discretion.

 

(iv)          Certain Terminations.  In the event of a Participant’s Termination
during the Performance Period due to the Participant’s death, Disability or
Retirement (a “Qualifying Termination”), then the PSUs shall remain outstanding
and shall have the opportunity to satisfy the Performance Condition in
accordance with this Section 3(a); provided that the number of PSUs that become
Earned PSUs under this Section 3(a)(iv) shall equal the number of Earned PSUs
determined in accordance with Section 3(a) (without regard to this
Section 3(a)(iv)) multiplied by a fraction, the numerator of which is the number
of days on and after January 1, 2013 occurring prior to the date of the
Qualifying Termination and the denominator of which is the total number of days
in the Performance Period.  In the event of a Participant’s Termination during
the Performance Period for any other reason, the PSUs granted hereunder shall be
immediately forfeited upon such Termination and the Participant shall have no
further rights hereunder.  For purposes of this Agreement, “Retirement” means
the Participant’s termination of employment after attaining age 62 and
completing at least 15 years of employment with the Company and its
predecessors, or after age 65 regardless of length of employment.

 

(b)           Time-Based Condition.  To the extent that Earned PSUs satisfy the
Performance Condition in accordance with Section 3(a), such tentatively vested
Earned PSUs shall satisfy the Time-Based Condition and become unrestricted and
fully vested as follows, provided that the Participant has not incurred a
Termination prior to each such vesting date:

 

Vesting Date

 

Number of Earned PSUs satisfying Time-
Based Condition

December 31, 2013

 

33 1/3% of the Earned PSUs

 

3

--------------------------------------------------------------------------------


 

December 31, 2014

 

33 1/3% of the Earned PSUs

December 31, 2015

 

33 1/3% of the Earned PSUs

 

(i)            There shall be no proportionate or partial satisfaction of the
Time-Based Condition in the periods prior to each vesting date and all vesting
shall occur only on the appropriate vesting date, provided that the Participant
has not incurred a Termination prior to each such vesting date.  Notwithstanding
the foregoing, the Committee may, in its sole discretion, provide for
accelerated vesting of the Time-Based Condition on the Earned PSUs following the
Performance Period at any time and for any reason.

 

(ii)           Change in Control.  In the event of a Change in Control, the
Time-Based Condition shall be satisfied for all Earned PSUs so long as the
Participant has not incurred a Termination prior to such Change in Control;
provided however that this Section 3(b)(ii) shall not apply in the event that
the PSUs are replaced by an equivalent replacement award providing for
accelerated vesting in connection with the Participant’s Termination following
the Change in Control, as determined by the Committee in its sole discretion.

 

(iii)          Certain Terminations.  In the event of a Qualifying Termination,
the Time-Based Condition shall be satisfied for all Earned PSUs.

 

(iv)          Retirement Eligibility.  In the event that the Participant reaches
a Retirement-eligible age and combined term of service (as applicable), then the
Time-Based Condition shall be deemed satisfied for all Earned PSUs, not
withstanding that the Participant has not had a Termination as of such time.

 

(c)           Vested PSU.  All or any portion of the PSUs granted hereunder that
have satisfied both the Time-Based Condition and the Performance Condition are
referred to herein as “Vested PSUs”.

 

(d)           Forfeiture.  Except as otherwise provided herein, all PSUs for
which both the Time-Based Condition and the Performance Condition have not been
satisfied prior to a Participant’s Termination for any reason (after taking into
account any accelerated vesting on account of such Termination as provided in
this Agreement) shall be immediately forfeited upon such Termination and the
Participant shall have no further rights to such PSUs hereunder.

 

4.             Delivery of Shares.

 

(a)           General.  Subject to the provisions of Section 4(b), within sixty
(60) days following the date that a PSU granted hereunder becomes a Vested PSU,
the Participant shall receive the number of shares of Common Stock that
correspond to the number of PSUs that have become Vested PSUs on such date;
provided, however, that the portion of the Earned PSUs that are deemed to have
satisfied the first tranche of the Time-Based

 

4

--------------------------------------------------------------------------------


 

Condition shall not be vested and deliverable until the Committee’s final
determination of the Performance Condition and the number of Earned PSUs in
accordance with Section 4(a), and in no event later than March 15, 2014;
provided further that in no event shall any Vested PSU be settled later than
March 15 of the calendar year following the calendar year in which such Vested
PSU is no longer subject to a “substantial risk of forfeiture” for purposes of
Section 409A of the Code.

 

(b)           Blackout Periods.  If the Participant is subject to any Company
“blackout” policy or other trading restriction imposed by the Company on the
date such distribution would otherwise be made pursuant to Section 4(a) hereof,
such distribution shall be instead made on the earlier of (i) the date that the
Participant is not subject to any such policy or restriction and (ii) March 15
of the calendar year following the calendar year in which such Vested PSU is no
longer subject to a “substantial risk of forfeiture” for purposes of
Section 409A of the Code.

 

5.             Dividends; Rights as Stockholder.  Cash dividends on shares of
Common Stock issuable hereunder shall be credited to a dividend book entry
account on behalf of the Participant with respect to each PSU granted to the
Participant, provided that such cash dividends shall not be deemed to be
reinvested in shares of Common Stock and shall be held uninvested and without
interest and paid in cash at the same time that the shares of Common Stock
underlying the Vested PSUs (if any) are delivered to the Participant in
accordance with the provisions hereof.  Stock dividends on shares of Common
Stock shall be credited to a dividend book entry account on behalf of the
Participant with respect to each PSU granted to the Participant, provided that
such stock dividends shall be paid in shares of Common Stock at the same time
that the shares of Common Stock underlying the Vested PSUs (if any) are
delivered to the Participant in accordance with the provisions hereof.  Except
as otherwise provided herein, the Participant shall have no rights as a
stockholder with respect to any shares of Common Stock covered by any PSU unless
and until the Participant has become the holder of record of such shares.

 

6.             Non-Transferability.  No portion of the PSUs may be sold,
assigned, transferred, encumbered, hypothecated or pledged by the Participant,
other than to the Company as a result of forfeiture of the PSUs as provided
herein, unless and until payment is made in respect of vested PSUs in accordance
with the provisions hereof and the Participant has become the holder of record
of the vested shares of Common Stock issuable hereunder.

 

7.             Governing Law.  All questions concerning the construction,
validity and interpretation of this Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware, without regard
to the choice of law principles thereof.

 

8.             Withholding of Tax.  The Company shall have the power and the
right to deduct or withhold, or require the Participant to remit to the Company,
an amount sufficient to satisfy any federal, state, local and foreign taxes of
any kind (including, but not limited to, the Participant’s FICA and SDI
obligations) which the Company, in its sole discretion, deems necessary to be
withheld or remitted to comply with the Code and/or any other applicable law,
rule or regulation with respect to the PSUs and, if the Participant fails to do
so, the Company may otherwise refuse to issue or transfer any shares of Common
Stock otherwise required to be issued pursuant to this Agreement.  Any minimum
statutorily required withholding obligation

 

5

--------------------------------------------------------------------------------


 

with regard to the Participant shall be satisfied by reducing the amount of cash
or shares of Common Stock otherwise deliverable to the Participant hereunder.

 

9.             Legend.  The Company may at any time place legends referencing
any applicable federal, state or foreign securities law restrictions on all
certificates representing shares of Common Stock issued pursuant to this
Agreement.  The Participant shall, at the request of the Company, promptly
present to the Company any and all certificates representing shares of Common
Stock acquired pursuant to this Agreement in the possession of the Participant
in order to carry out the provisions of this Section 9.

 

10.          Securities Representations.  This Agreement is being entered into
by the Company in reliance upon the following express representations and
warranties of the Participant.  The Participant hereby acknowledges, represents
and warrants that:

 

(a)           The Participant has been advised that the Participant may be an
“affiliate” within the meaning of Rule 144 under the Securities Act and in this
connection the Company is relying in part on the Participant’s representations
set forth in this Section 10.

 

(b)           If the Participant is deemed an affiliate within the meaning of
Rule 144 of the Securities Act, the shares of Common Stock issuable hereunder
must be held indefinitely unless an exemption from any applicable resale
restrictions is available or the Company files an additional registration
statement (or a “re-offer prospectus”) with regard to such shares of Common
Stock and the Company is under no obligation to register such shares of Common
Stock (or to file a “re-offer prospectus”).

 

(c)           If the Participant is deemed an affiliate within the meaning of
Rule 144 of the Securities Act, the Participant understands that (i) the
exemption from registration under Rule 144 will not be available unless (A) a
public trading market then exists for the Common Stock of the Company,
(B) adequate information concerning the Company is then available to the public,
and (C) other terms and conditions of Rule 144 or any exemption therefrom are
complied with, and (ii) any sale of the shares of Common Stock issuable
hereunder may be made only in limited amounts in accordance with the terms and
conditions of Rule 144 or any exemption therefrom.

 

11.          Entire Agreement; Amendment.  This Agreement, together with the
Plan, contains the entire agreement between the parties hereto with respect to
the subject matter contained herein, and supersedes all prior agreements or
prior understandings, whether written or oral, between the parties relating to
such subject matter.  The Committee shall have the right, in its sole
discretion, to modify or amend this Agreement from time to time in accordance
with and as provided in the Plan.  This Agreement may also be modified or
amended by a writing signed by both the Company and the Participant.  The
Company shall give written notice to the Participant of any such modification or
amendment of this Agreement as soon as practicable after the adoption thereof.

 

12.          Notices.  Any notice hereunder by the Participant shall be given to
the Company in writing and such notice shall be deemed duly given only upon
receipt thereof by the General

 

6

--------------------------------------------------------------------------------


 

Counsel of the Company.  Any notice hereunder by the Company shall be given to
the Participant in writing and such notice shall be deemed duly given only upon
receipt thereof at such address as the Participant may have on file with the
Company.

 

13.          No Right to Employment.  Any questions as to whether and when there
has been a Termination and the cause of such Termination shall be determined in
the sole discretion of the Committee.  Nothing in this Agreement shall interfere
with or limit in any way the right of the Company, its Subsidiaries or its
Affiliates to terminate the Participant’s employment or service at any time, for
any reason and with or without Cause.

 

14.          Transfer of Personal Data.  The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary) of
any personal data information related to the PSUs awarded under this Agreement
for legitimate business purposes (including, without limitation, the
administration of the Plan).  This authorization and consent is freely given by
the Participant.

 

15.          Compliance with Laws.  The grant of PSUs and the issuance of shares
of Common Stock hereunder shall be subject to, and shall comply with, any
applicable requirements of any foreign and U.S. federal and state securities
laws, rules and regulations (including, without limitation, the provisions of
the Securities Act, the Exchange Act and in each case any respective rules and
regulations promulgated thereunder) and any other law, rule regulation or
exchange requirement applicable thereto.  The Company shall not be obligated to
issue the PSUs or any shares of Common Stock pursuant to this Agreement if any
such issuance would violate any such requirements.  As a condition to the
settlement of the PSUs, the Company may require the Participant to satisfy any
qualifications that may be necessary or appropriate to evidence compliance with
any applicable law or regulation.

 

16.          Binding Agreement; Assignment.  This Agreement shall inure to the
benefit of, be binding upon, and be enforceable by the Company and its
successors and assigns.  The Participant shall not assign (except in accordance
with Section 6 hereof) any part of this Agreement without the prior express
written consent of the Company.

 

17.          Headings.  The titles and headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of this Agreement.

 

18.          Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same instrument.

 

19.          Further Assurances.  Each party hereto shall do and perform (or
shall cause to be done and performed) all such further acts and shall execute
and deliver all such other agreements, certificates, instruments and documents
as either party hereto reasonably may request in order to carry out the intent
and accomplish the purposes of this Agreement and the Plan and the consummation
of the transactions contemplated thereunder.

 

20.          Severability.  The invalidity or unenforceability of any provisions
of this Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the

 

7

--------------------------------------------------------------------------------


 

remainder of this Agreement in such jurisdiction or the validity, legality or
enforceability of any provision of this Agreement in any other jurisdiction, it
being intended that all rights and obligations of the parties hereunder shall be
enforceable to the fullest extent permitted by law.

 

21.          Acquired Rights.  The Participant acknowledges and agrees that:
(a) the Company may terminate or amend the Plan at any time; (b) the Award of
PSUs made under this Agreement is completely independent of any other award or
grant and is made at the sole discretion of the Company; (c) no past grants or
awards (including, without limitation, the PSUs awarded hereunder) give the
Participant any right to any grants or awards in the future whatsoever; and
(d) any benefits granted under this Agreement are not part of the Participant’s
ordinary salary, and shall not be considered as part of such salary in the event
of severance, redundancy or resignation.

 

22.          Clawback.  The rights contained in this Agreement shall be subject
to (i) any right that the Company may have under any Company recoupment policy
or other agreement or arrangement with the Participant, or (ii) any right or
obligation that the Company may have regarding the clawback of incentive-based
compensation under Section 10D of the Exchange Act, as amended (as determined by
the applicable rules and regulations promulgated thereunder from time to time by
the U.S. Securities and Exchange Commission) or other applicable law.

 

*  *  *  *  *

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

 

 

 

BOISE CASCADE COMPANY

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

Name:

 

 

Signature Page to Performance Stock Unit Agreement

 

--------------------------------------------------------------------------------


 

EBITDA

 

“EBITDA” for any period means, as determined by the Committee in its good faith
sole discretion, the sum of the Company’s consolidated net income, plus the
following, without duplication, to the extent deducted in calculating such
consolidated net income, with such additional adjustments as provided below in
the section entitled “Further Adjustments”:

 

(1)           provision for taxes based on income or profits or capital gains,
including, without limitation, foreign, federal, state and similar taxes and
foreign withholding taxes (including penalties and interest related to such
taxes or arising from tax examinations);

 

(2)           consolidated interest expense;

 

(3)           depreciation, depletion and amortization expense (in each case
excluding amortization expense attributable to a prepaid item that was paid in
cash in a prior period);

 

(4)           any management fees paid to Madison Dearborn Partners, LLC and/or
its affiliates in such period, not to exceed $2.0 million for any four-quarter
period;

 

(5)           any fees, costs, charges and expenses incurred during such period,
or any amortization thereof for such period, in connection with any acquisition,
disposition, recapitalization, investment, asset disposition, issuance or
repayment of indebtedness, issuance of capital stock, refinancing transaction or
amendment or modification of any debt instrument and any charges or
non-recurring merger costs incurred during such period as a result of any such
transaction;

 

(6) (A) all other non-cash charges (in each case excluding any such non-cash
charge to the extent that it represents an accrual of or reserve for cash
expenditures in any future period) less (B) all non-cash items of income (in
each case other than accruals of revenue in the ordinary course of business and
other than reversals (to the extent made without any payment in cash) of
reserves previously excluded from clause (A));

 

(7)           the amount of any integration costs or other business optimization
expenses or reserves deducted (and not added back) in such period in computing
consolidated net income, including any one-time costs incurred in connection
with acquisitions and costs related to the closure and/or consolidation of
facilities;

 

(8)           the amount of (i) net cost savings and synergies projected by the
Company in good faith to be realized as a result of specified actions taken or
with respect to which substantial steps have been taken (in the good faith
determination of Committee) and that are expected to be realized within 12
months of the date thereof in connection with future acquisitions and cost
saving, restructuring and other similar initiatives (which cost savings shall be
added to EBITDA until fully realized and calculated on a pro forma basis as
though such cost savings had been realized on the first day of such period), net
of the amount of actual benefits realized during such period from such actions;
provided that such cost savings are reasonably identifiable and factually
supportable, (ii) salary, benefit and other direct savings resulting from
workforce reductions by the Company implemented during or reasonably expected
(in the good faith

 

--------------------------------------------------------------------------------


 

determination of the Company) to be implemented within the 12 months following
such period and (iii) severance or relocation costs or expenses of the Company
during such period; and

 

(9)           any proceeds from business interruption, casualty or liability
insurance during such period, to the extent the associated losses arising out of
the event that resulted in the payment of such business interruption insurance
proceeds were included in computing consolidated net income and to the extent
actually reimbursed (and not otherwise included in arriving at consolidated net
income), and any expenses incurred to the extent covered by indemnification
provisions in any agreement in connection with any acquisition or merger
involving the Company or any of its subsidiaries;

 

in each case for such period; provided that the aggregate amount of such
increases to EBITDA pursuant to clauses (7) and (8) above for any period shall
not exceed the greater of $10.0 million or 10% of EBITDA for such period
(calculated without giving effect to any adjustment pursuant to clauses (7) and
(8)).  Notwithstanding the foregoing, the provision for taxes based on the
income or profits of, and the depreciation, amortization and depletion and
non-cash charges of, a subsidiary shall be added to consolidated net income to
compute EBITDA only to the extent (and in the same proportion, including by
reason of minority interests) that the net income or loss of such subsidiary was
included in calculating consolidated net income for any purpose.

 

Further Adjustments

 

(1)           if since the beginning of such period Company or any of its
subsidiaries shall have made any asset disposition, EBITDA for such period shall
be reduced by an amount equal to EBITDA (if positive) directly attributable to
the assets that are the subject of such asset disposition for such period, or
increased by an amount equal to EBITDA (if negative), directly attributable
thereto for such period and consolidated interest expense for such period shall
be reduced by an amount equal to the consolidated interest expense directly
attributable to any indebtedness of the Company or any of its subsidiaries
repaid, repurchased, defeased or otherwise discharged with respect to Company or
such subsidiary in connection with such asset disposition for such period (or,
if the capital stock of any subsidiary is sold, the consolidated interest
expense for such period directly attributable to the indebtedness of such
subsidiary to the extent Company and its subsidiaries are no longer liable for
such indebtedness after such sale);

 

(2)           if since the beginning of such period the Company or any of its
subsidiaries (by merger or otherwise) shall have made an investment in any
subsidiary (or any Person which becomes a subsidiary) or an acquisition of
assets that constitutes all or substantially all of an operating unit of a
business, EBITDA and consolidated interest expense for such period shall be
calculated after giving pro forma effect thereto (including the incurrence of
any indebtedness) as if such investment or acquisition had occurred on the first
day of such period;

 

(3)           if since the beginning of such period any person or entity (that
subsequently became a subsidiary or was merged with or into the Company or any
subsidiary since the beginning of such period) shall have made any asset
disposition, any investment or acquisition of assets that would have required an
adjustment pursuant to clause (1) or (2) above if made by the Company or a
subsidiary during such period, EBITDA and consolidated interest expense for

 

--------------------------------------------------------------------------------


 

such period shall be calculated after giving pro forma effect thereto as if such
asset disposition, investment or acquisition had occurred on the first day of
such period;

 

(4)           the EBITDA and consolidated interest expense of discontinued
operations recorded on or after the date such operations are classified as
discontinued in accordance with GAAP shall be excluded.

 

--------------------------------------------------------------------------------